                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   rreynolds@bwslaw.com
                           Rafael R. Garcia-Salgado, Bar No. 283230
                       3   rgarcia@bwslaw.com
                           1851 East First Street
                       4   Suite 1550
                           Santa Ana, CA 92705-4067
                       5   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       6
                           Attorneys for Defendants
                       7   SPECIAL DEFAULT SERVICES, INC.; TRINITY
                           FINANCIAL SERVICES, LLC; and NEWPORT
                       8   BEACH HOLDINGS, LLC

                       9                                    UNITED STATES BANKRUPTCY COURT

                   10                                         NORTHERN DISTRICT OF CALIFORNIA

                   11

                   12      CECILIA MANGAOANG,                                    Case No. 18-52245-MEH

                   13                               Debtor,                      Adv. No. 18-05062

                   14                                                            Chapter Number: 13

                   15                                                            DEFENDANTS SPECIAL DEFAULT
                                                                                 SERVICES, INC., TRINITY FINANCIAL
                   16                                                            SERVICES, LLC, AND NEWPORT
                                                                                 BEACH HOLDINGS, LLC’S OPPOSITION
                   17                                                            TO PLAINTIFF’S MOTION FOR LEAVE
                                                                                 TO FILE SECOND AMENDED
                   18                                                            COMPLAINT

                   19

                   20      CECILIA MANGAOANG,                                    Date: [None Set]
                                                                                 Time: [None Set]
                   21                               Plaintiff,                   Ctrm: 3020

                   22                  v.

                   23      SPECIAL DEFAULT SERVICES, INC.;
                           TRINITY FINANCIAL SERVICES, LLC;
                   24      NEWPORT BEACH HOLDINGS, LLC;
                           Does 1-10, inclusive
                   25
                                                    Defendants.
                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4841-2061-5816 v1                                      OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
  ATTO RNEY S AT LAW       06836-0146.001
                                                                               -1-     TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062            Doc# 60        Filed: 03/13/19   Entered: 03/13/19 14:48:37 Page 1 of 16
                       1            Defendants Special Default Services, Inc., Trinity Financial Services, LLC, and Newport

                       2   Beach Holdings, LLC (collectively, “Defendants”) hereby oppose (this “Opposition”) Debtor

                       3   Cecilia Mangaoang’s (the “Debtor”) Motion for Leave to File Second Amended Complaint

                       4   [Docket No. 24] (the “Motion”). Defendants also agree to the Debtor’s request for a ruling

                       5   without a hearing [Docket No. 55].

                       6   I.       INTRODUCTION

                       7            Through the Motion, the Debtor belatedly seeks to collaterally attack (1) the Court’s

                       8   denial of an extension of the automatic stay in this case, as well as (2) the Court’s dismissal of her

                       9   2017 bankruptcy. The Debtor also seeks to try claims against her former bankruptcy counsel, as

                   10      well as strip Trinity’s lien—despite Trinity now having title to the subject property. These claims

                   11      are wholly futile. The amendments proposed in the Motion must be denied.

                   12      II.      STATEMENT OF FACTS

                   13               A.       Trinity’s Lien

                   14               1.       Trinity’s claim was evidenced by a Note signed by Debtor Cecilia Mangaoang and

                   15      dated January 9, 2007, in the original principal sum of $131,000.00 (the “Note”). A true and

                   16      correct copy of the Note is attached as Exhibit 1 to Trinity’s Objection to the original Chapter 13

                   17      Plan [Main Case Docket No. 43]. Trinity requests the Court take judicial notice of this recorded

                   18      document pursuant to Fed. R. Evid. 201.

                   19               2.       The Note was secured by a second deed of trust (the “Deed of Trust”)

                   20      encumbering the real property commonly known as 2901 Capewood Lane, San Jose, CA 95132

                   21      (the “Property”). A true and correct copy of the Note is attached as Exhibit 2 to Trinity’s

                   22      Objection to the original Chapter 13 Plan [Main Case Docket No. 43]. Trinity requests the Court

                   23      take judicial notice of this recorded document pursuant to Fed. R. Evid. 201.

                   24               3.       The Note was previously assigned to Newport Beach Holdings, LLC (“NBH”) and

                   25      subsequently to Trinity. Trinity, directly or through an agent, is in possession of the original

                   26      promissory note. A copy of the assignments is attached as Exhibit 3 to Trinity’s Objection to the

                   27      original Chapter 13 Plan [Main Case Docket No. 43]. Trinity requests the Court take judicial

                   28      notice of this recorded document pursuant to Fed. R. Evid. 201.
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4841-2061-5816 v1                                  OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
  ATTO RNEY S AT LAW       06836-0146.001
                                                                           -2-     TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062           Doc# 60    Filed: 03/13/19    Entered: 03/13/19 14:48:37 Page 2 of 16
                       1            B.       The 2009 Case

                       2            4.       On March 11, 2009, the Debtor filed a voluntary petition under Chapter 13 of the

                       3   Bankruptcy Code, and was assigned Case Number 09-51662 (the “2009 Case”) [2009 Case

                       4   Docket No. 1]. This was an incomplete filing, and on March 12, 2009, the Court issued its Order

                       5   to File Required Documents and Notice Regarding Dismissal [2009 Case Docket No. 4].

                       6            5.       On March 12, 2009, the Court issued its Order Providing for Dismissal for Failure

                       7   to File Chapter 13 Plan [2009 Case Docket No. 5].

                       8            6.       The Debtor failed to file the required documents, and on March 31, 2009 the Court

                       9   issued its Order and Notice of Dismissal for Failure to Comply [2009 Case Docket No. 14].

                   10               C.       The 2016 Case

                   11               7.       The Debtor defaulted under the terms of the Note and Deed of Trust. On

                   12      September 9, 2016, a Notice of Default and Election to Sell was recorded in Santa Clara County,

                   13      Instrument No. 2342666.

                   14               8.       On December 8, 2016, the Debtor filed a voluntary petition under Chapter 13 of

                   15      the Bankruptcy Code, and was assigned Case Number 16-53447-SLJ [2016 Case Docket No. 1].

                   16      This was an incomplete filing, and on December 9, 2016, the Court issued its Order to File

                   17      Required Documents and Notice Regarding Dismissal [2016 Case Docket No. 4].

                   18               9.       The Debtor failed to file the required documents, and on December 23, 2016, the

                   19      Court issued its Order and Notice of Dismissal [2016 Case Docket No. 8].

                   20               D.       The 2017 Case

                   21               10.      On January 6, 2017, a Notice of Sale was recorded in Santa Clara County,

                   22      Instrument No. 23552011, with the foreclosure sale of the subject property scheduled for

                   23      February 1, 2017.

                   24               11.      On January 31, 2017, just one day prior to the scheduled foreclosure sale, the

                   25      Debtor filed a voluntary petition under Chapter 13 of the Bankruptcy Code, and was assigned

                   26      Case Number 17-50208-SLJ [2017 Case Docket No 1].

                   27               12.      On January 31, 2017, the Debtor filed her Chapter 13 Plan [2017 Case Docket No.

                   28      6], and the Confirmation Hearing was scheduled for April 4, 2017 [2017 Case Docket No. 8].
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4841-2061-5816 v1                                   OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
  ATTO RNEY S AT LAW       06836-0146.001
                                                                            -3-     TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062           Doc# 60     Filed: 03/13/19    Entered: 03/13/19 14:48:37 Page 3 of 16
                       1            13.      On February 14, 2017, the Debtor filed a Declaration and Motion to Extend the

                       2   Automatic Stay [2017 Case Docket Nos. 11 and 13].

                       3            14.      On March 2, 2017, the Court issued its Order on the Motion to Extend or Impose

                       4   Stay [2017 Case Docket No. 15].

                       5            15.      On March 17, 2017, NBH filed its Objection to Confirmation of Plan [2017 Case

                       6   Docket No. 19].

                       7            16.      On May 2, 2017, Senior Lienholder, Wilmington Trust, NA, successor trustee to

                       8   Citibank, N.A., as Trustee, for the benefit of registered holders of Structured Asset Mortgage

                       9   Investments II Trust 2007-AR3, Mortgage Pass-Through Certificates (“Wilmington”) filed its

                   10      Objection to Confirmation of the Chapter 13 Plan [2017 Case Docket No. 26].

                   11               17.      On August 4, 2017, the Debtor filed her Amended Chapter 13 Plan [2017 Case

                   12      Docket No. 30].

                   13               18.      On September 1, 2017, NBH filed its Objection to Confirmation of the First

                   14      Amended Plan [2017 Case Docket No. 32].

                   15               19.      On September 12, 2017, the office of the Chapter 13 Trustee filed its Amended

                   16      Objection to Confirmation of the Chapter 13 Plan [2017 Case Docket No. 34].

                   17               20.      On September 13, 2017, the Chapter 13 Trustee’s office filed its Motion to

                   18      Dismiss Pre-Confirmation Pursuant to 11 U.S.C. Sec. 1307(c) (the “Motion to Dismiss”) [2017

                   19      Case Docket No. 35].

                   20               21.      On September 28, 2017, the Debtor filed her Third Amended Chapter 13 Plan

                   21      [2017 Case Docket No. 37].

                   22               22.      On September 28, 2017, the Debtor filed her Amended Schedules I and J [2017

                   23      Case Docket No. 38].

                   24               23.      On November 17, 2017, Wilmington filed its Notice of Hearing and Motion for

                   25      Relief from the Automatic Stay [2017 Case Docket Nos. 43 and 44].

                   26               24.      On January 11, 2018, the Court issued its Order Granting Wilmington’s Motion

                   27      for Relief from the Automatic Stay [2017 Case Docket No. 49].

                   28               25.      On January 25, 2018, the Court entered its Order on the Trustee’s Motion to
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4841-2061-5816 v1                                   OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
  ATTO RNEY S AT LAW       06836-0146.001
                                                                            -4-     TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062           Doc# 60    Filed: 03/13/19     Entered: 03/13/19 14:48:37 Page 4 of 16
                       1   Dismiss (the “Dismissal Order”) [2017 Case Docket No. 52]. Pursuant to the terms of the

                       2   Dismissal Order, the Debtor was required to confirm a Chapter 13 plan by March 22, 2018, or the

                       3   clerk was to dismiss the case.

                       4            26.      On February 13, 2018, the Debtor filed her Third Amended Chapter 13 Plan [2017

                       5   Case Docket No. 53] and her Amended Schedules I and J [2017 Case Docket No. 54].

                       6            27.      On February 27, 2018, Wilmington filed its Objection to Confirmation of the Plan

                       7   [2017 Case No. 57], as the Debtor had placed Wilmington’s first lien in her plan after

                       8   Wilmington had already obtained its Order Granting Relief from the Automatic Stay.

                       9            28.      On March 7, 2018, NBH filed its Objection to Confirmation of the Third Amended

                   10      Plan [2017 Case Docket No. 58].

                   11               29.      On March 19, 2018, the Debtor filed her Ex Parte Motion to Extend Time [2017

                   12      Case Docket No. 62].

                   13               30.      On March 20, 2018, NBH filed its Brief/Memorandum in Opposition to the

                   14      Debtor’s Motion to Extend Time [2017 Case No. 63].

                   15               31.      On March 22, 2018, the Court issued its Order on the Debtor’s Motion to Extend

                   16      Time, extending the deadline for the Debtor to confirm a plan from March 22, 2018 to April 26,

                   17      2018 [2017 Docket No. 67].

                   18               32.      On April 27, 2018, the Court issued another order extending the confirmation

                   19      deadline [2017 Case Docket No. 71].

                   20               33.      On May 7, 2018, the Trustee filed her Fourth Amended Objection to Confirmation

                   21      of Chapter 13 Plan [2017 Case Docket No. 72].

                   22               34.      On May 16, 2018, Wilmington filed its Supplemental Memorandum of Points and

                   23      Authorities in Support of Objection to Confirmation of Third Amended Chapter 13 Plan [2017

                   24      Case Docket No. 73].

                   25               35.      On May 17, 2018, the Debtor filed her Brief/Memorandum in support of plan

                   26      confirmation [2017 Case Docket No. 74].

                   27               36.      On May 23, 2018, NBH filed its Response in Opposition to Debtor’s Status

                   28      Statement and Brief re Confirmation [2017 Case Docket No. 75].
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4841-2061-5816 v1                                  OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
  ATTO RNEY S AT LAW       06836-0146.001
                                                                           -5-     TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062           Doc# 60    Filed: 03/13/19    Entered: 03/13/19 14:48:37 Page 5 of 16
                       1            37.      On May 31, 2018, the Court issued its Order and Notice of Dismissal for Failure to

                       2   Comply [2017 Case Docket No. 71].

                       3            E.       2018 Case

                       4            38.      On September 6, 2018, a Notice of Sale was recorded in Santa Clara County,

                       5   Instrument No. 24018268, with the foreclosure sale of the subject property scheduled for October

                       6   5, 2018.

                       7            39.      On October 4, 2018, just one day prior to the scheduled foreclosure sale, the

                       8   Debtor filed the instant voluntary petition under Chapter 13 of the Bankruptcy Code, and was

                       9   assigned Case Number 18-52245-MEH [Main Case Docket No 1].

                   10               40.      Once again, the Debtor filed an incomplete filing, and on October 5, 2018, the

                   11      Court issued its Order to file Required Documents and Notice of Automatic Dismissal [Main

                   12      Case Docket No. 6].

                   13               41.      On October 17, 2018, the Debtor filed her original Chapter 13 Plan [Main Case

                   14      Docket No. 22].

                   15               42.      On October 18, 2018, the Debtor filed her Motion to Extend Automatic Stay [Main

                   16      Case Docket No. 24].

                   17               43.      On October 24, 2018, NBH filed its Opposition to the Motion to Extend

                   18      Automatic Stay [Main Case Docket No. 28].

                   19               44.      On November 2, 2018, the Court issued its Order Denying the Motion to Extend

                   20      Automatic Stay [Main Case Docket No. 31].

                   21               45.      On November 5, 2018, as there was no automatic stay in effect, the foreclosure

                   22      trustee for the subject property completed its foreclosure sale on the subject property. A true and

                   23      correct copy of the Trustee’s Deed Upon Sale in favor of Trinity is attached as Exhibit 4 to

                   24      Trinity’s Objection to the original Chapter 13 Plan [Main Case Docket No. 43]. Trinity requests

                   25      the Court take judicial notice of this recorded document pursuant to Fed. R. Evid. 201.

                   26               46.      On November 15, 2018, the Chapter 13 Trustee filed her Objection to

                   27      Confirmation of the Chapter 13 Plan [Main Case Docket No. 37].

                   28               47.      On November 20, 2018, Trinity filed its Objection to Confirmation of the Chapter
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4841-2061-5816 v1                                   OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
  ATTO RNEY S AT LAW       06836-0146.001
                                                                            -6-     TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062           Doc# 60     Filed: 03/13/19    Entered: 03/13/19 14:48:37 Page 6 of 16
                       1   13 Plan [Main Case Docket No. 43].

                       2            48.      On December 4, 2018, the Chapter 13 Trustee filed her Motion to Dismiss Chapter

                       3   13 Case for Failure to Make First Plan Payment [Main Case Docket No. 50].

                       4            49.      On December 28, 2018, Trinity filed its Joinder to the Trustee’s Motion to Dismiss

                       5   [Main Case Docket No. 53].

                       6            50.      On January 3, 2019, the Chapter 13 Trustee filed her First Amended Objection to

                       7   Confirmation of Chapter 13 Plan [Main Case Docket No. 59].

                       8            51.      On January 7, 2019, the Debtor filed her First Amended Chapter 13 Plan [Main

                       9   Case Docket No. 66].

                   10               52.      On January 8, 2019, the Debtor filed her Motion for Stay Pending Appeal [Main

                   11      Case Docket No. 67].

                   12               53.      On January 16, 2019, the Court issued its Order Denying Motion for Stay Pending

                   13      Appeal [Main Case Docket No. 77].

                   14               54.      On January 16, 2019, the Chapter 13 Trustee filed her Motion to Dismiss Case

                   15      Pre-Confirmation Pursuant to 11 U.S.C. § 1307(c) [Main Case Docket No. 78].

                   16               55.      On January 17, 2019, Trinity filed its Objection to Confirmation of First Amended

                   17      Chapter 13 Plan [Main Case Docket No. 80].

                   18               56.      On January 18, 2019, Wilmington Trust, N.A. NA, successor trustee to Citibank,

                   19      N.A., as Trustee, for the benefit of registered holders of Structured Asset Mortgage Investments II

                   20      Trust 2007-AR3, Mortgage Pass-Through Certificates (“Wilmington”) filed its Objection to

                   21      Confirmation of the First Amended Chapter 13 Plan [Main Case Docket No. 80].

                   22               57.      On January 22, 2019, the Chapter 13 Trustee filed her Withdrawal of Motion to

                   23      Dismiss [Main Case Docket No. 85].

                   24               58.      On February 2, 2019, the Chapter 13 Trustee filed her Second Amended Objection

                   25      to Confirmation of Chapter 13 Plan [Main Case Docket No. 86].

                   26               59.      On February 11, 2019, the Debtor filed her Verified Opposition to Motion to

                   27      Dismiss Pre-Confirmation [Main Case Docket No. 87].

                   28               60.      On February 11, 2019, the Debtor filed her Verified Opposition to the Trustee’s
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4841-2061-5816 v1                                   OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
  ATTO RNEY S AT LAW       06836-0146.001
                                                                            -7-     TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062           Doc# 60    Filed: 03/13/19     Entered: 03/13/19 14:48:37 Page 7 of 16
                       1   Second Amended Objection to Confirmation of Chapter 13 Plan [Main Case Docket No. 88].

                       2            61.      On February 11, 2019, the Debtor filed her Second Amended Chapter 13 Plan

                       3   Request for Lien Avoidance, Request for Valuation [Main Case Docket No. 89].

                       4            62.      On February 22, 2019, the Chapter 13 Trustee filed her Third Amended Objection

                       5   to Chapter 13 Plan [Main Case Docket No. 93].

                       6            63.      On February 25, 2019, Wilmington filed its First Amended Objection to

                       7   Confirmation of Chapter 13 Plan [Main Case Docket No. 94].

                       8            64.      On February 26, 2019, the Debtor filed her Third Amended Chapter 13 Plan

                       9   Request for Valuation [Main Case Docket No. 95].

                   10               65.      On March 8, 2019, the Chapter 13 Trustee filed her Fourth Amended Objection to

                   11      Confirmation of Chapter 13 Plan [Main Case Docket No. 97].

                   12               F.       The Adversary Proceeding

                   13               66.      On December 4, 2018, the Debtor filed her Adversary Complaint, Case No. 18-

                   14      05062-MEH [Docket No. 1].

                   15               67.      On December 7, 2018, the Debtor filed her First Amended Adversary Complaint

                   16      [Docket No. 7].

                   17               68.      On January 17, 2019, Special Default Services, Inc. (“SDS”) filed its Answer to

                   18      Complaint [Docket No. 20].

                   19               69.      On January 17, 2019, Trinity filed its Answer to Complaint [Docket No. 21].

                   20               70.      On January 17, 2019, Newport Beach Holdings, LLC (“NBH”) filed its Answer to

                   21      Complaint [Docket No. 22].

                   22               71.      On February 11, 2019, Debtor filed her Motion for Leave to File Second Amended

                   23      Complaint [Docket No. 24].

                   24               72.      On February 20, 2019, the Debtor filed her Motion for Temporary Restraining

                   25      Order, Memorandum in Support of Motion for Temporary Restraining Order, and Declaration in

                   26      Support of Motion for Temporary Restraining Order [Docket No(s). 27, 28, and 29].

                   27               73.      On February 22, 2019, Trinity filed its Opposition to Motion for Temporary

                   28      Restraining Order and its Evidentiary Objections in Support of Opposition to Motion for
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4841-2061-5816 v1                                  OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
  ATTO RNEY S AT LAW       06836-0146.001
                                                                           -8-     TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062           Doc# 60    Filed: 03/13/19    Entered: 03/13/19 14:48:37 Page 8 of 16
                       1   Temporary Restraining Order [Docket No(s). 32 and 33].

                       2            74.      On February 25, 2019, the Court issued its Temporary Restraining Order [Docket

                       3   No. 35]. This injunctive relief expired on its own terms on March 11, 2019 at 9:00 AM.

                       4            75.      On February 27, 2019, Debtor filed her Notice of Lis Pendens and Request for

                       5   Order Approving Notice of Pendency of Action [Docket No(s). 43 and 44].

                       6            76.      On March 1, 2019, the Debtor filed her Notice of Non-Consent to Electronic

                       7   Service [Docket No. 49].

                       8            77.      On March 7, 2019, Trinity filed its Opposition to Preliminary Injunction [Docket

                       9   No. 56].

                   10               78.      On March 8, 2019, the Court issued its Order Denying Preliminary Injunction

                   11      [Docket No. 58].

                   12               G.       The Foreclosure of the Subject Property

                   13               45.      Newport Beach Holdings, LLC (“NBH”), the prior owner of Trinity’s second lien,

                   14      caused to be recorded a Notice of Default and Election to Sell Under Deed of Trust as Document

                   15      No. 23426666 in the Santa Clara County Recorder’s office on September 9, 2016. This document

                   16      is attached as Exhibit 9 to Trinity’s Opposition to Preliminary Injunction. Trinity requests the

                   17      Court take judicial notice of this recorded document pursuant to Fed. R. Evid. 201.

                   18               46.      NBH caused to be recorded a Notice of Sale as Document No. 23552011 in the

                   19      Santa Clara County Recorder’s Office on January 6, 2017. This document is attached as Exhibit

                   20      10 to Trinity’s Opposition to Preliminary Injunction. Trinity requests the Court take judicial

                   21      notice of this recorded document pursuant to Fed. R. Evid. 201.

                   22               47.      On September 12, 2018, NBH recorded an Assignment of Deed of Trust

                   23      transferring the interest to Trinity. This document was recorded as Document No. 24022209 in

                   24      the Santa Clara County Clerk-Recorder’s Office.

                   25               48.      On September 6, 2018, Trinity and NBH’s foreclosing trustee, Special Default

                   26      Services, caused to be recorded a Notice of Trustee’s Sale against the Debtor’s subject property.

                   27      This Notice of Trustee’s Sale was recorded as Document No. 24018268 in the Santa Clara

                   28      County Clerk-Recorder’s office, and is attached as Exhibit 11 to Trinity’s Opposition to
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4841-2061-5816 v1                                  OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
  ATTO RNEY S AT LAW       06836-0146.001
                                                                           -9-     TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062           Doc# 60    Filed: 03/13/19    Entered: 03/13/19 14:48:37 Page 9 of 16
                       1   Preliminary Injunction. Trinity requests the Court take judicial notice of this recorded document

                       2   pursuant to Fed. R. Evid. 201.

                       3            49.      On November 5, 2018, as there was no automatic stay in effect, the foreclosure

                       4   trustee for the subject property completed its foreclosure sale on the subject property. The

                       5   Trustee’s Deed Upon Sale in favor of Trinity was recorded in the Santa Clara County Clerk-

                       6   Recorder’s office as Document No. 24064356. A true and correct copy of the Trustee’s Deed

                       7   Upon Sale in favor of Trinity is attached as Exhibit 4 to Trinity’s Objection to the original

                       8   Chapter 13 Plan. Trinity requests the Court take judicial notice of this recorded document

                       9   pursuant to Fed. R. Evid. 201.

                   10                                             LEGAL STANDARDS

                   11               Federal Rule of Civil Procedure 15(a) provides that “[a] party may amend its pleading

                   12      once as a matter of course within: (A) 21 days after serving it, or (B) if the pleading is one to

                   13      which a responsive pleading is required, 21 days after service of a responsive pleading or 21 days

                   14      after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a).

                   15      Otherwise, a party must seek leave of court to amend a pleading. Fed. R. Civ. P. 15(a)(2).

                   16               Determining whether to grant leave to amend a pleading is an exercise within the Court’s

                   17      discretion. See Foman v. Davis, 371 U.S. 178, 182 (1962). However, leave need not be granted

                   18      where amendment: “(1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an

                   19      undue delay in litigation; or (4) is futile.” Amerisource Bergen Corp. v. Dialysist West, Inc., 465

                   20      F.3d 946, 951 (9th Cir. 2006) (citation omitted).

                   21               Thus, leave to amend may be denied if the proposed amendment is futile or would be

                   22      subject to dismissal. Carrico v. City & County of San Francisco, 656 F.3d 1002, 1008 (9th Cir.

                   23      2011); Klamath-Lake Pharm. Ass'n v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1293 (9th Cir.

                   24      1983) (“[F]utile amendments should not be permitted.”). The standard to be applied in

                   25      determining the futility of a proposed amendment is identical to that used when considering the

                   26      sufficiency of a pleading under Rule 12(b)(6). Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214

                   27      (9th Cir. 1988).

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4841-2061-5816 v1
                           06836-0146.001
                                                                           - 10 - OPPOSITION  TO PLAINTIFF’S MOTION FOR LEAVE
                                                                                   TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062            Doc# 60    Filed: 03/13/19    Entered: 03/13/19 14:48:37 Page 10 of
                                                                     16
                       1                                              ARGUMENT

                       2       A. Plaintiff’s Proposed Amendments Fail to State a Claim
                       3
                                    The Debtor proposes new allegations in her Second Amended Complaint (the “SAC”) that
                       4
                           would all prove entirely futile if alleged. As such, this Court should deny the Motion. First, the
                       5
                           Debtor attacks her former bankruptcy counsel and the dismissal of her prior case in order to claim
                       6
                           that she should be permitted to strip the now-nonexistent lien against her home. SAC, ¶¶ 5-13;
                       7
                           321-337. But the Debtor does not present any authority that permits her to accomplish this
                       8
                           through an adversary proceeding, and Defendants are not aware of any. Because the Debtor
                       9
                           failed to move to vacate her previous dismissal, and also failed to reinstate the automatic stay in
                   10
                           the current main case, the Court’s orders have long become final. The Debtor failed to appeal
                   11
                           those adverse decisions, and cannot do so now through an adversary proceeding. Accordingly,
                   12
                           the Debtor’s proposed lien strip amendments in the SAC should be denied.
                   13
                                    Next, in the spirit of the First Amended Complaint, the Debtor adds a series of allegations
                   14
                           further attacking every step in her foreclosure process. For example, the Debtor alleges that one
                   15
                           officer of Defendants is “not a notary,” or that another officer “did not sign in the presence of” the
                   16
                           notary officer. SAC, ¶¶ 140-145.1 The Debtor also alleges that “The securitization of the Loan
                   17
                           failed due to a lack of recordation of the required assignment of the DOT . . . The failure to
                   18
                           deposit the Second Note into the Trust by the closing date is a violation of the PSA and New
                   19
                           York trust law.” SAC, ¶ 24.
                   20
                                    What basis the Debtor has for her allegations, she does not say. However, Defendants
                   21
                           need not specifically controvert each and every baseless allegation proposed, as the Debtor lacks
                   22
                           standing to challenge her foreclosure. Jenkins v. JPMorgan Chase Bank, N.A., 216 Cal. App. 4th
                   23
                           497, 515 (“As an unrelated third party to the alleged securitization, and any other subsequent
                   24
                           transfers of the beneficial interest under the promissory note, [plaintiff] lacks standing to enforce
                   25
                           any agreements . . . even if any subsequent transfers of the note were invalid, [plaintiff] is not the
                   26

                   27
                           1
                            In the particular case of SAC paragraphs 140-145, the Defendant officers alleged work in the
                   28      same office a few feet from one another.
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4841-2061-5816 v1
                           06836-0146.001
                                                                           - 11 - OPPOSITION  TO PLAINTIFF’S MOTION FOR LEAVE
                                                                                   TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062            Doc# 60   Filed: 03/13/19     Entered: 03/13/19 14:48:37 Page 11 of
                                                                    16
                       1   victim of such invalid transfers because [plaintiff’s] obligations under the note remained

                       2   unchanged.”). Federal courts have also held that “third-party borrowers lack standing to assert

                       3   problems in the assignment of the loan.” Flores v. GMAC Mortgage, LLC, No. C-12-794-SI,

                       4   2013 WL 2049388, at *3 (N.D. Cal. May 14, 2013); see also Dahnken v. Wells Fargo Bank,

                       5   N.A., No. C-13-2838-PJH, 2013 WL 5979356, at *2 (N.D. Cal. Nov. 8, 2013) (“[T]he court

                       6   adopts the majority position of courts within this district, which is that plaintiffs lack standing to

                       7   challenge noncompliance with a PSA in securitization unless they are parties to the PSA or third

                       8   party beneficiaries of the PSA.”) (citations omitted); Almutarreb v. Bank of New York Trust

                       9   Co., N.A., No. C-12-3061-EMC, 2012 WL 4371410, at *2 (N.D. Cal. Sept. 24, 2012) (holding

                   10      that plaintiffs “lack standing to challenge the validity of the securitization process, including

                   11      whether the loan transfer occurred outside the temporal bounds prescribed by the PSA”);

                   12      McGough v. Wells Fargo Bank, N.A., No. C-12-0050-TEH, 2012 WL 2277931, at *4 (N.D. Cal.

                   13      June 18, 2012); Sami v. Wells Fargo Bank, No. C-12-00108-DMR, 2012 WL 967051, at *6 (N.D.

                   14      Cal. Mar. 21, 2012).

                   15               Even assuming the veracity of the Debtor’s allegations, deficiencies in the securitization

                   16      process or in the assignment of the loan from one entity to another did not change the terms of the

                   17      Debtor’s Note or Deed of Trust (requiring mortgage payments). Because the Debtor was not

                   18      prejudiced by any of the defects she seeks to allege, the Court should deny the Debtor’s request to

                   19      add those allegations to this case. See, e.g., Simmons v. Aurora Bank, FSB, 13-CV-00482 HRL,

                   20      2013 WL 5508136, at *2 (N.D. Cal. Sept. 30, 2013) (“Even if there were some defect in the

                   21      assignment of the deed of trust, that assignment would not have changed plaintiff's payment

                   22      obligations.”) (citation omitted); Siliga v. Mortg. Elec. Registrations Sys., Inc., 219 Cal. App. 4th

                   23      75, 85 (2013) (borrowers lacked standing to complain about loan servicer’s and assignee’s

                   24      alleged lack of authority to foreclose on deed of trust where borrowers were in default under the

                   25      note, absent evidence that the original lender would have refrained from foreclosure); see also

                   26      Fontenot v. Wells Fargo Bank, N.A., 198 Cal. App. 4th 256, 272 (2011) (to recover on a wrongful

                   27      foreclosure claim, borrower must demonstrate that the alleged imperfection in the foreclosure

                   28      process was prejudicial; no prejudice exists where borrower was in default and the assignment of
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4841-2061-5816 v1
                           06836-0146.001
                                                                            - 12 - OPPOSITION  TO PLAINTIFF’S MOTION FOR LEAVE
                                                                                    TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062            Doc# 60   Filed: 03/13/19      Entered: 03/13/19 14:48:37 Page 12 of
                                                                    16
                       1   the loan did not interfere with the borrower’s ability to pay). Tellingly, the Debtor never alleges

                       2   that she was not in default on her loan, or that Defendants are in error with respect to amounts

                       3   owed. Therefore, Defendants request that the Motion be denied.

                       4       B. The SAC Improperly Requests Reinstatement of the Bankruptcy Stay
                       5            An adversary complaint is not the proper instrument for requesting reinstatement of the

                       6   automatic stay. Additionally, the SAC is an inappropriate attempt to relitigate the Debtor’s

                       7   attempts to frustrate her eviction. The Debtor previously filed a Motion for Stay Pending Appeal

                       8   in her latest Chapter 13 [Main Case Docket No. 67]. The Court issued its Order Denying the

                       9   Motion to Stay Pending Appeal on January 14, 2019 [Main Case Docket No. 77]. This issue has

                   10      therefore already been litigated. Permitting this issue to be raised again is a waste of the Court

                   11      and the parties’ time. In particular, requiring the Defendants to litigate the issue all over again—

                   12      after the Debtor has also lost a request for a preliminary injunction—would be burdensome and

                   13      prejudicial. Accordingly, the Court should deny the Plaintiff’s Motion.

                   14          C. The Proposed SAC is Obsolete
                   15               The foreclosure sale for the subject property was held on November 5, 2018. The trustee

                   16      recorded a Trustee’s Deed Upon Sale in favor of Trinity. As Trinity’s second lien was

                   17      extinguished and Trinity now holds title to the Property, the Plaintiff may not include a request in

                   18      her proposed SAC to avoid Trinity’s lien, nor may the Debtor attempt to avoid the lien. As

                   19      Trinity’s lien is now extinguished and the Debtor no longer holds title to the subject property, she

                   20      may not strip Trinity’s lien. Accordingly, the SAC’s amendments are futile and the Motion must

                   21      be denied.

                   22          D. The Debtor’s Delay in Seeking Amendment Merits Denial
                   23               Despite having filed her Chapter 13 in October of 2018, the Debtor only now seeks to add

                   24      claims to her complaint attacking her prior counsel and the Court’s dismissal of her previous case.

                   25      This is more than sufficient grounds for denial of the Motion. “Undue delay is a valid reason for

                   26      denying leave to amend.” Texaco Inc. v. Ponsoldt, 939 F.2d 794, 798 (9th Cir. 1991). Courts

                   27      inquire whether the plaintiff was on notice of facts warranting amendment. “Relevant to

                   28      evaluating the delay issue is whether the moving party knew or should have known the facts and
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4841-2061-5816 v1
                           06836-0146.001
                                                                          - 13 - OPPOSITION  TO PLAINTIFF’S MOTION FOR LEAVE
                                                                                  TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062            Doc# 60   Filed: 03/13/19    Entered: 03/13/19 14:48:37 Page 13 of
                                                                    16
                       1   theories raised by the amendment in the original pleading.” Jackson v. Bank of Hawaii, 902 F.2d

                       2   1385, 1388 (9th Cir. 1990). Given these considerations, various courts have considered the

                       3   movant’s delay a significant factor in denying leave to amend pleadings. See, e.g., id. (delay of

                       4   seven months in moving to amend after relevant facts were known to movants was “inexplicable

                       5   and unjustified”); Johnsen v. Rogers, 551 F.Supp. 281, 284 (C.D. Cal. 1982) (leave to amend

                       6   denied when Plaintiffs’ sole justification for eight-month delay in asserting new claims was that

                       7   “they had not previously thought of them”); Abalos v. Bronchick, 2008 WL 1929893 at *2 (W.D.

                       8   Wash. 2008) (unexplained delay in moving to amend was “significant” and “a strong factor

                       9   supporting denial of plaintiff's motion”). Moreover, observance of a cutoff date in a pretrial

                   10      scheduling order does not create a presumption that a motion to amend a pleading is timely;

                   11      rather, such motions are still subject to the court's discretion under Rules 15 and 20. See

                   12      AmerisourceBergen Corp. v. Dialysist West Inc., 465 F.3d 946, 952 (9th Cir. 2006).

                   13               Here, the Debtor waited for almost a year after dismissal of her 2017 bankruptcy case

                   14      before she brought claims attacking that dismissal. She had more than ample time to previously

                   15      assert her challenges regarding her failed prior bankruptcy. The Debtor also gives no reason why

                   16      she waited so long to assert these claims. All of the relevant facts substantiating her futile claims

                   17      were known to the Debtor as of May 31, 2018, when the Court dismissed her 2017 bankruptcy

                   18      case. Her attempt to add claims regarding this dismissal now is specious. The Debtor’s delay in

                   19      seeking to make these amendments is unreasonable. Nothing prevented the Debtor from timely

                   20      advancing her bankruptcy claims in either her previous bankruptcy case or the original or first

                   21      amended versions of her complaint. Therefore, denial of the Debtor’s Motion is appropriate.

                   22          E. The SAC Prejudices Defendants by Adding a New Party
                   23               Prejudice is a crucial consideration in the amendment analysis under Rule 20. Prejudice

                   24      to existing parties may result from a variety of factors, including the need to undertake additional

                   25      discovery on newly alleged theories. See, e.g., Jackson, 902 F.2d at 1388 (“Putting the defendants

                   26      ‘through the time and expense of continued litigation on a new theory, with the possibility of

                   27      additional discovery, would be manifestly unfair and unduly prejudicial.’”) (quoting Priddy v.

                   28      Edelman, 883 F.2d 438, 447 (6th Cir. 1989)).
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4841-2061-5816 v1
                           06836-0146.001
                                                                           - 14 - OPPOSITION  TO PLAINTIFF’S MOTION FOR LEAVE
                                                                                   TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062            Doc# 60   Filed: 03/13/19     Entered: 03/13/19 14:48:37 Page 14 of
                                                                    16
                       1            Here, if the Debtor’s proposed amendments were permitted, Trinity would be exposed to

                       2   the burden and expense of defending against the Debtor’s specious proposed claims against her

                       3   former bankruptcy counsel. The additional party the Debtor seeks to join in this action would

                       4   multiply discovery considerably, while also requiring a much longer trial due to the Debtor’s

                       5   negligence claims. This prejudice, coupled with the strong showing of undue delay and futility,

                       6   counsels in favor of denying the Motion.

                       7   III.     CONCLUSION
                       8            For the reasons in this Opposition, Defendants respectfully request that Court deny the

                       9   Motion. As the Debtor “does not intend to request a hearing on the Motion for Leave to File

                   10      Second Amended Complaint” [Docket No. 55], Defendants also request a ruling based on the

                   11      submitted record.

                   12      Dated:           March 13, 2019                    BURKE, WILLIAMS & SORENSEN, LLP
                   13

                   14                                                         By:
                                                                                    Richard J. Reynolds
                   15                                                               Rafael R. Garcia-Salgado
                                                                                    Attorneys for Defendants
                   16                                                               SPECIAL DEFAULT SERVICES, INC.;
                                                                                    TRINITY FINANCIAL SERVICES, LLC;
                   17                                                               and NEWPORT BEACH HOLDINGS,
                                                                                    LLC
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4841-2061-5816 v1
                           06836-0146.001
                                                                           - 15 - OPPOSITION  TO PLAINTIFF’S MOTION FOR LEAVE
                                                                                   TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062            Doc# 60   Filed: 03/13/19     Entered: 03/13/19 14:48:37 Page 15 of
                                                                    16
                       1                                           PROOF OF SERVICE

                       2            I, Johnnelle Gomez, declare:

                       3           I am a citizen of the United States and employed in Orange County, California. I am over
                           the age of eighteen years and not a party to the within-entitled action. My business address is
                       4   1851 East First Street, Suite 1550, Santa Ana, California 92705-4067.

                       5            On March 13, 2019, I electronically filed the attached document:

                       6            DEFENDANTS SPECIAL DEFAULT SERVICES, INC.’S, TRINITY
                                    FINANCIAL SERVICES, LLC’S, NEWPORT BEACH HOLDINGS, LLC’S
                       7            OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO FILE
                                    SECOND AMENDED COMPLAINT
                       8
                           with the Clerk of the court using the CM/ECF system which will then send a notification of such
                       9   filing to the following:

                   10          •    Rafael Ramon Garcia-Salgado rgarcia@bwslaw.com, dwetters@bwslaw.com
                               •    Richard J. Reynolds rreynolds@bwslaw.com, psoeffner@bwslaw.com
                   11

                   12      And I hereby do certify that I have mailed by United States Postal Service the document to the
                           following non CM/ECF participants:
                   13

                   14                 Cecilia Mangaoang                       Judge M. Elaine Hammond
                                      2901 Capewood Lane                      United States Courthouse, Room 3035
                   15                 San Jose, CA 95132                      280 South First Street
                                                                              San Jose, CA 95113-3099
                   16

                   17
                                   I declare that I am employed in the office of a member of the bar of this court at whose
                   18      direction the service was made.

                   19               Executed on March 13, 2019, at Santa Ana, California.

                   20

                   21

                   22

                   23                                                    /s/ Johnnelle Gomez
                                                                         Johnnelle Gomez
                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           IRV #4841-2061-5816 v1
                           06836-0146.001
                                                                          - 16 - OPPOSITION  TO PLAINTIFF’S MOTION FOR LEAVE
                                                                                  TO FILE SECOND AMENDED COMPLAINT
     SANTA A NA
                  Case: 18-05062            Doc# 60   Filed: 03/13/19    Entered: 03/13/19 14:48:37 Page 16 of
                                                                    16
